Citation Nr: 1531630	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia.  

2.  Entitlement to service connection for adreno-pituitary dysfunction.  

3.  Entitlement to service connection for cervical strain with degenerative disc disease.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970, with an unverified period of service with the Army Reserve National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

An unappealed October 1991 rating decision denied service connection for adreno-pituitary dysfunction.  Evidence associated with the record since then includes service treatment records (STRs) that were not considered in the October 1991 rating decision.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  Consequently, de novo review of this claim is warranted.  

With respect to his claim for depression with panic attacks and agoraphobia, precedent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia.  

The issues of service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia; adreno-pituitary dysfunction; cervical strain with degenerative disc disease; hypertension; and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for depression with panic attacks and agoraphobia was denied in a March 1996 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the March 1996 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied entitlement to service connection for depression with panic attacks and agoraphobia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2014). 

2.  The evidence received since the March 1996 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (20114).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

At the time of the March 1996 rating decision, which denied service connection for depression with panic attacks and agoraphobia, the evidence of record consisted of the Veteran's service treatment records and private treatment records dated December 1995 to February 1996.  Service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Post service treatment records reflect treatment for anxiety and depression with panic attacks and agoraphobia.  However, there was no evidence of the Veteran's acquired psychiatric disorder being attributable to his military service.  Without such nexus, the RO concluded that service connection for depression with panic attacks and agoraphobia must be denied.  The Veteran was notified of the denial in a March 1996 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder.  Since the March 1996 rating decision, the pertinent evidence received into the record includes results from a Mental Disorders Disability Benefits Questionnaire (DBQ) conducted by a private physician.  The private physician concluded that the Veteran's time in service correlates to emerging mental health difficulties resulting in functional, occupational, and social impairment.  The private physician opined that the Veteran suffers from depressive disorder more likely than not caused by his time in service in 1969.  

Because the newly submitted evidence provides an etiological opinion regarding the Veteran's acquired psychiatric disorder and its relationship to service, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia. 

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2014); 38 C.F.R. § 3.156 (2014).  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression with panic attacks, and agoraphobia.  


REMAND

Remand is required to obtain outstanding service treatment records and/or personnel records, verify the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Army Reserve National Guard, and to afford the Veteran a VA examination to evaluate his claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard units, or any other appropriate entity, service treatment records and service personnel records regarding the Veteran's service with the Army National Guard. 

If additional service records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Army and Army National Guard.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All appropriate testing should be performed and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran and consider it in making his/her determination on appropriate diagnoses and etiologies.  

Based upon a review of the record and clinical findings, it is specifically requested that the VA examiner respond to the following question: 

What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's acquired psychiatric disorder, incepted during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to her active military service?

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the VA compensation examiner concludes that an opinion cannot be offered without resorting to mere speculation, then he/she should indicate this but, more importantly, explain why an opinion would be speculative, such as by specifying whether there are several possible etiologies with none more prevalent than another, additional information or other procurable data is needed, or whatever the reason. In other words, merely saying he/she cannot comment will not suffice. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


